DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered. Claims 1- 2, 11, 13, 19- 20 are amended, claims 7- 8 and 15- 16 are cancelled. Claims 1- 6, 9- 14 and 17- 20 are pending for examinations. Further previously given rejection based on 35 USC 112 first paragraph is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 7/12/2022 in the remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended independent claims; hence examiner believes that the scope has been changed, therefore examiner has considered new reference Deng et al. (US Pub. No. 2021/0176735 A1). Deng teaches in [0073] about the TE V2X PSCCH and its associated PSSCH may be multiplexed in the frequency domain, i.e. transmitted in the same subframe; further refer to Fig. 3 about same time slot is being used. Further Deng teaches in [0099] about a UE may determine a transmission STRB pool from the set of STRB pools for one or a set of supported SL service types and applications based on the associated requirements for latency, reliability, range, etc. For example, a UE may determine a symbol-based transmission STRB pool for a low-latency transport block. The UE may determine a transmission STRB pool based on flexible slots for data transmission of large transport blocks with relaxed latency requirement, as the slot may provide more time resource and the large SL BWP associated with the flexible-slot-based STRBs may allow more frequency resource for the transmission of a large transport block; now refer [0111]  UE may determine its SCI carried in a PSCCH that may include STRB information, such as, for example, indication of slot-based STRBs or symbol-based STRBs, duration of STRBs in terms of number of symbols, and/or multi-STRB scheduling information for TB repetition and multiple STRBs used for one TB transmission including a time interval between these STRBs. The PSCCH may include PSSCH time resource information, such as, for example, a PSSCH starting symbol index, an offset in terms of number of symbols between the last PSCCH symbol and the first PSSCH symbol, a duration of PSSCH in terms of symbols, and/or PSSCH slot index. The PSCCH may include PSSCH frequency resource information such as, for example, a SL BWP indication (i.e. refer in context with [0099].. slot may provide more time resource and the large SL BWP associated with the flexible-slot-based STRBs…), and/or frequency resource location of the initial transmission…
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2019/0069200 A1) in view of and further in view of Guo (US Pub. No. 2020/0029318 A1) and in further view of Deng et al. (US Pub. No. 2021/0176735 A1).

	Regarding claim 1, Zhang teaches a sidelink communication method, comprising: determining, by a terminal device, a time frequency resource for a physical sidelink control channel (PSCCH) in a time frequency unit; and receiving or transmitting, by the terminal device, the PSCCH on the time frequency resource for the PSCCH (see claim 1, UE as a terminal device;…. determining, by a UE, a set of resources for Physical Sidelink Control Channel (PSCCH) transmission and a set of associated Physical Sidelink Shared Channel (PSSCH) resources, wherein the set of associated PSSCH resources is a set of resources for PSSCH transmission; determining, by the UE and in the set of resources for PSCCH transmission, a PSCCH time-frequency domain resource for PSCCH transmission; determining, by the UE and in the set of PSSCH resources associated with the set of resources for PSCCH transmission, a PSSCH time-frequency domain resource for PSSCH transmission; and transmitting, by the UE, corresponding information on the determined PSCCH time-frequency domain resource and PSSCH time-frequency domain resource; further see claim 2-5 wherein time frequency unit can be set of subframes / time-frequency domain resource; further refer to [0006- 0013]). Further Zhang teaches about wherein a time domain resource occupied by the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) which is scheduled by the PSCCH and the time domain resource occupied by the PSSCH is greater than the time domain resource occupied by the PSCCH (see [0013]… PSSCH scheduled by the PSCCH…; further see Fig. 2 and 3 wherein the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) and the time domain resource occupied by the PSSCH is greater than the time domain resource occupied by the PSCCH).
	But Zhang fails to teach about, wherein the time domain resource occupied by the PSCCH and the time domain resource occupied by the PSSCH partially overlap; wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot.
	However Guo states about however Guo states as per Fig. 12 and [0155] that resources allocated for PSSCH, PSCCH and PSFCH can be adjacent in a time domain or a non-adjacent in time domain, which would result in different alternatives for the resource configuration. The resource for PSSCH and PSCCH can have symbol overlap in a time domain but occupy different resource blocks (PRBs) in a frequency domain; see [0156] in context with [0154- 0155]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Guo with the teachings of Zhang to make system more standardized.
	But Zhang is silent about wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot and wherein determining by the terminal device, the time frequency resource for the PSCCH in the time frequency unit comprises: determining, by the terminal device, a starting time domain symbol position of the PSCCH in the time frequency unit; wherein at least one bandwidth part (BWP) is configured by a network device, and the starting time domain symbol position of the PSCCH in the time frequency unit is determined according to configuration information of the BWP.
	However Deng teaches in [0073] about the TE V2X PSCCH and its associated PSSCH may be multiplexed in the frequency domain, i.e. transmitted in the same subframe; further refer to Fig. 3 about same time slot is being used. Further Deng teaches in [0099] about a UE may determine a transmission STRB pool from the set of STRB pools for one or a set of supported SL service types and applications based on the associated requirements for latency, reliability, range, etc. For example, a UE may determine a symbol-based transmission STRB pool for a low-latency transport block. The UE may determine a transmission STRB pool based on flexible slots for data transmission of large transport blocks with relaxed latency requirement, as the slot may provide more time resource and the large SL BWP associated with the flexible-slot-based STRBs may allow more frequency resource for the transmission of a large transport block; now refer [0111]  UE may determine its SCI carried in a PSCCH that may include STRB information, such as, for example, indication of slot-based STRBs or symbol-based STRBs, duration of STRBs in terms of number of symbols, and/or multi-STRB scheduling information for TB repetition and multiple STRBs used for one TB transmission including a time interval between these STRBs. The PSCCH may include PSSCH time resource information, such as, for example, a PSSCH starting symbol index, an offset in terms of number of symbols between the last PSCCH symbol and the first PSSCH symbol, a duration of PSSCH in terms of symbols, and/or PSSCH slot index. The PSCCH may include PSSCH frequency resource information such as, for example, a SL BWP indication (i.e. refer in context with [0099].. slot may provide more time resource and the large SL BWP associated with the flexible-slot-based STRBs…), and/or frequency resource location of the initial transmission…It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Deng with the teachings of Zhang in view of Guo to make system more effective. Having a mechanism wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot; greater way resources can be managed/utilized in the communication system.

	Regarding claim 9, Zhang in view of Guo and Deng  teaches as per claim 1, wherein the time frequency umit comprises a time slot, a subframe or a time unit composed of a specific number of time domain symbols in a time domain; see Zhang claim 2- 5 wherein first time frequency unit can be set of subframes.

	Regarding claim 11, Zhang teaches a sidelink communication method, comprising: determining, by a network device, a first parameter; transmitting, by the network device, the first parameter to a terminal device, wherein the first parameter is used by the terminal device to determine a time frequency resource for a physical sidelink control channel (PSCCH) in a time frequency unit; receiving or transmitting, by the network device the PSCCH on the determined time frequency resource for the PSCCH (see claim 1 (in context with [0067- 0068] about UE receives from enB (network device enb signaling or pre-configuration as a first parameter)), UE as a terminal device;…. determining, by a UE, a set of resources for Physical Sidelink Control Channel (PSCCH) transmission and a set of associated Physical Sidelink Shared Channel (PSSCH) resources, wherein the set of associated PSSCH resources is a set of resources for PSSCH transmission; determining, by the UE and in the set of resources for PSCCH transmission, a PSCCH time-frequency domain resource for PSCCH transmission; determining, by the UE and in the set of PSSCH resources associated with the set of resources for PSCCH transmission, a PSSCH time-frequency domain resource for PSSCH transmission; and transmitting, by the UE, corresponding information on the determined PSCCH time-frequency domain resource and PSSCH time-frequency domain resource; further see claim 2-5 wherein time frequency unit can be set of subframes / time-frequency domain resource; further refer to [0006- 0013]). Further Zhang teaches about wherein a time domain resource occupied by the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) which is scheduled by the PSCCH and the time domain resource occupied by the PSSCH is greater than the time domain resource occupied by the PSCCH (see [0013]… PSSCH scheduled by the PSCCH…; further see Fig. 2 and 3 wherein the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) and the time domain resource occupied by the PSSCH is greater than the time domain resource occupied by the PSCCH). Further Zhang teaches about wherein a time domain resource occupied by the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) which is scheduled by the PSCCH and the time domain resource occupied by the PSSCH is greater than the time domain resource occupied by the PSCCH (see [0013]… PSSCH scheduled by the PSCCH…; further see Fig. 2 and 3 wherein the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) and the time domain resource occupied by the PSSCH is greater than the time domain resource occupied by the PSCCH).
	But Zhang fails to teach about, wherein the time domain resource occupied by the PSCCH and the time domain resource occupied by the PSSCH partially overlap; wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot.
	However Guo states about however Guo states as per Fig. 12 and [0155] that resources allocated for PSSCH, PSCCH and PSFCH can be adjacent in a time domain or a non-adjacent in time domain, which would result in different alternatives for the resource configuration. The resource for PSSCH and PSCCH can have symbol overlap in a time domain but occupy different resource blocks (PRBs) in a frequency domain; see [0156] in context with [0154- 0155]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Guo with the teachings of Zhang to make system more standardized.
	But Zhang is silent about wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot and wherein determining by the terminal device, the time frequency resource for the PSCCH in the time frequency unit comprises: determining, by the terminal device, a starting time domain symbol position of the PSCCH in the time frequency unit; wherein at least one bandwidth part (BWP) is configured by a network device, and the starting time domain symbol position of the PSCCH in the time frequency unit is determined according to configuration information of the BWP.
	However Deng teaches in [0073] about the TE V2X PSCCH and its associated PSSCH may be multiplexed in the frequency domain, i.e. transmitted in the same subframe; further refer to Fig. 3 about same time slot is being used. Further Deng teaches in [0099] about a UE may determine a transmission STRB pool from the set of STRB pools for one or a set of supported SL service types and applications based on the associated requirements for latency, reliability, range, etc. For example, a UE may determine a symbol-based transmission STRB pool for a low-latency transport block. The UE may determine a transmission STRB pool based on flexible slots for data transmission of large transport blocks with relaxed latency requirement, as the slot may provide more time resource and the large SL BWP associated with the flexible-slot-based STRBs may allow more frequency resource for the transmission of a large transport block; now refer [0111]  UE may determine its SCI carried in a PSCCH that may include STRB information, such as, for example, indication of slot-based STRBs or symbol-based STRBs, duration of STRBs in terms of number of symbols, and/or multi-STRB scheduling information for TB repetition and multiple STRBs used for one TB transmission including a time interval between these STRBs. The PSCCH may include PSSCH time resource information, such as, for example, a PSSCH starting symbol index, an offset in terms of number of symbols between the last PSCCH symbol and the first PSSCH symbol, a duration of PSSCH in terms of symbols, and/or PSSCH slot index. The PSCCH may include PSSCH frequency resource information such as, for example, a SL BWP indication (i.e. refer in context with [0099].. slot may provide more time resource and the large SL BWP associated with the flexible-slot-based STRBs…), and/or frequency resource location of the initial transmission…It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Deng with the teachings of Zhang in view of Guo to make system more effective. Having a mechanism wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot; greater way resources can be managed/utilized in the communication system.

	Regarding claim 17, Zhang in view of Guo, Deng teaches as per claim 11, but Zhang is silent about wherein the time frequency umit comprises a time slot, a subframe or a time unit composed of a specific number of time domain symbols in a time domain; however Guo states in [0130] symbols about .

	Regarding claim 18, a terminal device, comprising: a processor and a memory, the memory is configured to store a computer program, the processor is configured to call and run the computer program stored in the memory, and execute the method according to claim 1; please refer to claim 1’s citations.

	Regarding claim 19, a network device, comprising: a processor and a memory, wherein the memory is configured to store a computer program, the processor is configured to call and run the computer program stored in the memory, and execute the method according to claim 11; please refer to claim 11’s citations.

	Regarding claim 20, Zhang teaches a non-transitory computer readable storage medium, configured to store a computer program that enables a terminal device to: determine a time frequency resource for a physical sidelink control channel (PSCCH) in a time frequency unit; and receive or transmit the PSCCH on the time frequency resource for the PSCCH (see claim 1, UE as a terminal device;…. determining, by a UE, a set of resources for Physical Sidelink Control Channel (PSCCH) transmission and a set of associated Physical Sidelink Shared Channel (PSSCH) resources, wherein the set of associated PSSCH resources is a set of resources for PSSCH transmission; determining, by the UE and in the set of resources for PSCCH transmission, a PSCCH time-frequency domain resource for PSCCH transmission; determining, by the UE and in the set of PSSCH resources associated with the set of resources for PSCCH transmission, a PSSCH time-frequency domain resource for PSSCH transmission; and transmitting, by the UE, corresponding information on the determined PSCCH time-frequency domain resource and PSSCH time-frequency domain resource; further see claim 2-5 wherein time frequency unit can be set of subframes / time-frequency domain resource; further refer to [0006- 0013]). Further Zhang teaches about wherein a time domain resource occupied by the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) which is scheduled by the PSCCH and the time domain resource occupied by the PSSCH is greater than the time domain resource occupied by the PSCCH (see [0013]… PSSCH scheduled by the PSCCH…; further see Fig. 2 and 3 wherein the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) and the time domain resource occupied by the PSSCH is greater than the time domain resource occupied by the PSCCH).
	But Zhang fails to teach about, wherein the time domain resource occupied by the PSCCH and the time domain resource occupied by the PSSCH partially overlap; wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot.
	However Guo states about however Guo states as per Fig. 12 and [0155] that resources allocated for PSSCH, PSCCH and PSFCH can be adjacent in a time domain or a non-adjacent in time domain, which would result in different alternatives for the resource configuration. The resource for PSSCH and PSCCH can have symbol overlap in a time domain but occupy different resource blocks (PRBs) in a frequency domain; see [0156] in context with [0154- 0155]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Guo with the teachings of Zhang to make system more standardized.
	But Zhang is silent about wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot and wherein determining by the terminal device, the time frequency resource for the PSCCH in the time frequency unit comprises: determining, by the terminal device, a starting time domain symbol position of the PSCCH in the time frequency unit; wherein at least one bandwidth part (BWP) is configured by a network device, and the starting time domain symbol position of the PSCCH in the time frequency unit is determined according to configuration information of the BWP.
	However Deng teaches in [0073] about the TE V2X PSCCH and its associated PSSCH may be multiplexed in the frequency domain, i.e. transmitted in the same subframe; further refer to Fig. 3 about same time slot is being used. Further Deng teaches in [0099] about a UE may determine a transmission STRB pool from the set of STRB pools for one or a set of supported SL service types and applications based on the associated requirements for latency, reliability, range, etc. For example, a UE may determine a symbol-based transmission STRB pool for a low-latency transport block. The UE may determine a transmission STRB pool based on flexible slots for data transmission of large transport blocks with relaxed latency requirement, as the slot may provide more time resource and the large SL BWP associated with the flexible-slot-based STRBs may allow more frequency resource for the transmission of a large transport block; now refer [0111]  UE may determine its SCI carried in a PSCCH that may include STRB information, such as, for example, indication of slot-based STRBs or symbol-based STRBs, duration of STRBs in terms of number of symbols, and/or multi-STRB scheduling information for TB repetition and multiple STRBs used for one TB transmission including a time interval between these STRBs. The PSCCH may include PSSCH time resource information, such as, for example, a PSSCH starting symbol index, an offset in terms of number of symbols between the last PSCCH symbol and the first PSSCH symbol, a duration of PSSCH in terms of symbols, and/or PSSCH slot index. The PSCCH may include PSSCH frequency resource information such as, for example, a SL BWP indication (i.e. refer in context with [0099].. slot may provide more time resource and the large SL BWP associated with the flexible-slot-based STRBs…), and/or frequency resource location of the initial transmission…It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Deng with the teachings of Zhang in view of Guo to make system more effective. Having a mechanism wherein the PSCCH and the PSSCH scheduled by the PSCCH are transmitted in a same time slot; greater way resources can be managed/utilized in the communication system.

Claims 2- 6, 12- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2019/0069200 A1) in view of and further in view of Guo (US Pub. No. 2020/0029318 A1) and in further view of Deng et al. (US Pub. No. 2021/0176735 A1) and in further view of Yang (US Pub. No. 2021/0250931 A1).

	Regarding claim 2, Zhang in view of Guo and Deng  teaches about claim 1, but Zhang is silent about wherein determining, by the terminal device, the time frequency resource for the PSCCH in the time frequency unit comprises: determining at least one of the following information: a number of time domain symbols occupied by the PSCCH in the time frequency unit, an ending time domain symbol position of the PSCCH in the  time frequency unit, a frequency domain starting position of the PSCCH in the time frequency unit, a frequency domain ending position of the PSCCH in the time frequency unit, or a frequency domain resource length of the PSCCH in the time frequency unit; however Yang in context with [0004] teaches in claim 5 in context with claims 1- 4;… the configuration of the sidelink channel resource unit comprises at least one of following: a first number of first resource units (i.e. resource unit as a time frequency unit here) in the time domain, a second number of second resource units in the frequency domain, a first starting position in the time domain, and a second starting position in the frequency domain, wherein the first starting position in the time domain is one of the following in a time slot: a starting symbol and a starting available symbol for sidelink communications, and wherein the second starting position in the frequency domain is one of the following: a starting resource block (RB) and a starting available RB for sidelink communications….; see claim 5. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Zhang in view of Guo and Deng to make system more effective. Having a mechanism wherein the determining, by the terminal device, the time frequency resource of the PSCCH in the time frequency unit comprises: determining at least one of the following information: a number of time domain symbols occupied by the PSCCH in the time frequency unit, an ending time domain symbol position of the PSCCH in the time frequency unit, a frequency domain starting position of the PSCCH in the time frequency unit, a frequency domain ending position of the PSCCH in the time frequency unit, or a frequency domain resource length of the PSCCH in the time frequency unit; greater way resources can be managed/utilized in the communication system.

	Regarding claim 3, Zhang in view of Guo, Deng and Yang teaches as per claim 2, wherein the determining, by the terminal device, the starting time domain symbol position of the PSCCH in the first time frequency unit comprises: determining, by the terminal device, the starting time domain symbol position of the PSCCH in the time frequency unit according to a first parameter; wherein receiving or transmitting, by the terminal device, the PSCCH on the determined time frequency resource for the PSCCH comprises: starting receiving or transmitting, by the terminal device, the PSCCH from the determined starting time domain symbol position in the time frequency unit; Yang states in claim 1 about wireless communication device (i.e. terminal device) determining a sidelink channel resource unit of a sidelink channel according to a sidelink channel resource pattern table; and performing sidelink communications on the sidelink channel resource unit, wherein the sidelink channel resource pattern table (i.e. parameter) comprises a plurality of sidelink channel resource configuration patterns; now refer to claim 5.. the configuration of the sidelink channel resource unit comprises at least one of following: a first number of first resource units in the time domain, a second number of second resource units in the frequency domain, a first starting position in the time domain, and a second starting position in the frequency domain, wherein the first starting position in the time domain is one of the following in a time slot: a starting symbol and a starting available symbol for sidelink communications, and wherein the second starting position in the frequency domain is one of the following: a starting resource block (RB) and a starting available RB for sidelink communications…..

	Regarding claim 4, Zhang in view of Guo, Deng and Yang teaches as per claim 3, wherein the first parameter comprises an integer K , K indicates a first time domain symbol for receiving the PSCCH; Yang see [0136]…. The starting symbol of each of the plurality of sidelink channel resource units is defined by N+i×n.sub.i, wherein N is a position of the first symbol in the time slot that is used for sidelink communication, ni is the number of first resource units in the i-th sidelink channel resource unit, and i is a non-negative integer; further see [0142] here N as a K here.

	Regarding claim 5, Zhang in view of Guo, Deng and Yang teaches as per claim 3, wherein the first parameter is determined by protocol pre-configuration information or configuration information received from a network device; Yang see claim 3. 

	Regarding claim 6, Zhang in view of Guo, Deng and Yang teaches as per claim 2, wherein the starting time domain symbol position of the PSCCH in the time frequency unit is represented by index information of a time domain symbol or an offset relative to a specific time domain symbol, and/or the starting position of the frequency domain of the PSCCH. in the time frequency unit is represented by index information of a frequency domain unit or an offset relative to a specific frequency domain unit, and/or the frequency domain resource length of the PSCCI in the time frequency unit is represented by indication information about a size of the frequency domain resource; Yang in context with [0152] refer to [0153] index information; further see [0156, 0160- 0161, 0197].

	Regarding claim 12, Zhang in view of Guo, Deng teaches as per claim 11, wherein Zhang fails to state states about the determining, by the network device, the first parameter comprises: acquiring, by the network device, a starting time domain symbol position which is configured for at least one terminal device and is available for transmitting the PSCCH in a time frequency unit and and determining, by the network device, a maximum value M of starting time domain symbol positions of the at least one terminal device available for transmitting the PSCCH as the first parameter, wherein M is an integer; however Yang teaches in context with [0004] refer to see claim 3; wireless communication node as a network device; side link channel resource pattern table can be a first parameter; here sidelink channel can be PSCCH; see claim 2 hence sidelink channel resource pattern table can be for PSCCH; now refer to claim 1 and 8 wherein wireless communication device can be a terminal device which determines based on wireless communication node indication about sidelink channel resource unit; refer to claim 4 wherein the plurality of sidelink channel resource configuration patterns each is used to indicate a configuration of at least one sidelink channel resource unit of at least one sidelink channel; claim 5  wherein the configuration of the sidelink channel resource unit comprises at least one of following: a first number of first resource units in the time domain, a second number of second resource units in the frequency domain, a first starting position in the time domain, and a second starting position in the frequency domain, wherein the first starting position in the time domain is one of the following in a time slot: a starting symbol and a starting available symbol for sidelink communications……..); further Yang teaches about determining, by the network device, a maximum value M of starting time domain symbol positions of the at least one terminal device available for transmitting the PSCCH as the first parameter, wherein M is an integer; see [0136]…. The starting symbol of each of the plurality of sidelink channel resource units is defined by N+i×n.sub.i, wherein N is a position of the first symbol in the time slot that is used for sidelink communication, ni is the number of first resource units in the i-th sidelink channel resource unit, and i is a non-negative integer; further see [0142] here N as a M here. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Zhang in view of Guo, Deng to make system more effective. Having a mechanism wherein determining, by the network device, the first parameter comprises: acquiring, by the network device, a starting time domain symbol position which is configured for at least one terminal device and is available for transmitting the PSCCH in a time frequency unit and determining, by the network device, a maximum value M of starting time domain symbol positions of the at least one terminal device available for transmitting the PSCCH as the first parameter, wherein M is an integer; greater way resources can be managed/utilized in the communication system.

	Regarding claim 13, Zhang in view of Guo, Deng teaches as per claim 11, but Zhang is silent about comprising: transmitting, by the network device, at least one of the following information to the terminal device: a number of time domain symbols occupied by the PSCCH in a time frequency unit, an ending time domain symbol position of the PSCCH in a time frequency unit, a frequency domain starting position of the PSCCH in a time frequency unit, a frequency domain ending position of the PSCCH in a time frequency unit, or a frequency domain resource length of the PSCCH in a time frequency unit; however Yang in context with [0004] teaches in claim 5 in context with claims 1- 4;… the configuration of the sidelink channel resource unit comprises at least one of following: a first number of first resource units (i.e. resource unit as a time frequency unit here) in the time domain, a second number of second resource units in the frequency domain, a first starting position in the time domain, and a second starting position in the frequency domain, wherein the first starting position in the time domain is one of the following in a time slot: a starting symbol and a starting available symbol for sidelink communications, and wherein the second starting position in the frequency domain is one of the following: a starting resource block (RB) and a starting available RB for sidelink communications….; see claim 5. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Zhang in view of Guo and Deng to make system more effective. Having a mechanism wherein the determining, by the terminal device, the time frequency resource of the PSCCH in the time frequency unit comprises: determining at least one of the following information: a number of time domain symbols occupied by the PSCCH in the time frequency unit, an ending time domain symbol position of the PSCCH in the time frequency unit, a frequency domain starting position of the PSCCH in the time frequency unit, a frequency domain ending position of the PSCCH in the time frequency unit, or a frequency domain resource length of the PSCCH in the time frequency unit; greater way resources can be managed/utilized in the communication system.

	Regarding claim 14, Zhang in view of Guo, Deng and Yang teaches as per claim 13, further Yang states about wherein the starting time domain symbol position of the PSCCH in the first time frequency unit is represented by index information of a time domain symbol or an offset relative to a specific time domain symbol, and/or the starting position of the frequency domain of the PSCCH. in the first time frequency unit is represented by index information of a frequency domain unit or an offset relative to a specific frequency domain unit, and/or the frequency domain resource length of the PSCCI in the first time frequency unit is represented by indication information about a size of the frequency domain resource; Yang in context with [0152] refer to [0153] index information; further see [0156, 0160- 0161, 0197].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2019/0069200 A1) in view of and further in view of Guo (US Pub. No. 2020/0029318 A1) and in further view of Deng et al. (US Pub. No. 2021/0176735 A1) and in view of in view of Zhang et al. (US Pub. No. 2021/0314933 A1), hereafter Zhang-1.

	Regarding claim 10, Zhang in view of Guo, Deng  teaches as per claim 1, but Zhang is silent about wherein the time frequency unit comprises a system bandwidth, a bandwidth part (BWP), or a frequency domain unit composed of a specific number of sub-bands in a frequency domain; however Zhang-1 states in [0115] about time-frequency resource as a BWP. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zeng-1 with the teachings of Zhang in view of Guo, Deng  to make system more standardized. Having a mechanism wherein the first time frequency unit comprises a system bandwidth, a bandwidth part (BWP), or a frequency domain unit composed of a specific number of sub-bands in a frequency domain; greater way standardized approach can be carried out in the communication system.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468

/PARTH PATEL/Primary Examiner, Art Unit 2468